Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 07/08/2021, the following occurred: Claims 1, 4, 12, 16 and 20 were amended. 
Claims 1-20 are currently pending. 

Priority
This application claims priority from Provisional Application Nos. 62/624,930 dated 02/01/2018. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 


Regarding claims 1, 12 and 16, the limitation of (claim 1 being representative) receiving the log file coupled to the implantable blood pump; the log file being received: automatically analyze the log file: automatically remove at least one duplicate entry from the log file; automatically extract data from the log file; and generate a report displaying the extracted data within a period of time between one to ten minutes following the receipt of the log file as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human activity but for the recitation of generic computer components. That is other than reciting a remote device and processing circuitry, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the remote device and processing circuitry, the claims encompass analyzing and filtering log file data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claims 1, 12 and 16 recite the additional elements a processing circuitry and a remote device. These additional elements are not exclusively defined by the applicant and are recited at a high-level 
Claims 1, 12 and 16 further recite the additional element of a controller. This additional element is recited at a high level of generality (i.e. a general means to output/receive/transmit data) and amount to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a remote device and processing circuitry to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a controller was considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-11, 13-15 and 17-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 18 further define the extracted data. Dependent claim 3 further defines the plurality of expected blood pump parameters. Dependent claims 4 and 20 further define the log file. Dependent claims 5, 15 and 17 further define the report. Dependent claim 6 further defines transmitting the report. Dependent claims 7, 9, 8, 10 and 13 further define the generated report. Dependent claims 11 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972) and in further view of Dukes US (2016/0085792).

REGARDING CLAIM 1
	Brown discloses a method of automatically analyzing log file data from a log file of an implantable blood pump, the method comprising: receiving the log file from a controller coupled to the implantable blood pump, the log file being received by a remote device in communication with the implantable blood pump, the remote device having processing circuitry configured to ([0019] teaches an implantable blood pump system and [0004] teaches a blood pump controller (interpreted by examiner as a controller coupled to an implantable blood pump) [0047] teaches the control circuit also includes an interface for transmitting the logged data to a remote processor having an interface for receiving the data and [0049] teaches receiving logged data from the control circuit (interpreted by examiner as receiving the log file from a controller coupled to the implantable blood pump, the log file being received by a remote device in communication with the implantable blood pump, the remote device having processing circuitry configured to)); automatically analyze the log file ([0046] and [0048] teaches a processor and instruction and comparing data (comparing is interpreted by examiner as analyzing)); 

Brown does not explicitly disclose, however Colvin discloses:
(Colvin at [0025] teaches data can be extracted from a database (interpreted as the stored log file)); and generating a report displaying the extracted data following the receipt of the log file from the controller (Colvin at [0022] teaches generating, by an apparatus, a report by parsing and processing data from log file (interpreted by examine as generating a report following the receipt of the log file from the controller) and displaying content of a report. [0171] teaches viewing a report generated by apparatus. [0172] teaches log file includes time stamp parameters (interpreted by examine as generating a report displaying extracted data).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Brown with teaching of Colvin since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would have found it obvious to update the method of the primary reference to incorporate extracting data from log file and generating a report displaying log file, as found in the secondary reference, in order to gain the commonly understood benefits of such extracting and generating report. This update would be accomplished with no unpredictable results.

Brown and Colvin do not explicitly disclose, however Breitenstein discloses:
(Breitenstein at [0050] teaches generating report. [0008] teaches updating a report on a real-time basis. The real-time basis may be at least as frequent as every five minutes. (Interpreted by examiner as generating report within a period of time between one to ten minutes))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown and Colvin to incorporate generating a report with a time period as taught by Breitenstein, with the motivation of analyzing and managing health care referral networks; and offers dynamic, ad-hoc quality reporting capabilities. (Breitenstein at [0006]).
Alternatively and assuming that Breitenstein does not explicitly teach the recited timeframe(s), it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to produce the report of Brown and Colvin within any timeframe (such as that taught by Breitenstein) given the finite number of timeframes for which to generate a report (KSR rationale E). It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick a timeframe between one and ten minutes for producing a report and incorporate it into the system of Brown and Colvin since there are a finite number of identified, predictable potential solutions (i.e., timeframes for producing a report) to the recognized need (timely report production) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).


automatically remove at least one duplicate entry from the log file (Dukes at [0106] and figure 5 teach an example of detailed log data information and removing duplicate data entries and storing them into binary files (interpreted by examiner as automatically remove at least one duplicate entry from the log file)):

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown, Colvin and Breitenstein to incorporate removing duplicate entry from the log file as taught by Dukes, with the motivation of lowering the cost of computing infrastructure and the cost of data storage. (Dukes at [0033]).

 REGARDING CLAIM 2
Brown, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Brown and Breitenstein do not explicitly disclose, however Colvin further discloses:
The method of Claim 1, wherein the extracted data includes a plurality of parameters (Colvin at [0027] teaches extracting parameters (interpreted by examiner as the extracted data includes a plurality of parameters)) 

Colvin, Breitenstein and Dukes do not explicitly disclose, however Brown further discloses:
(Brown at [0017] teaches first and second parameters of blood pump (interpreted by examiner as plurality of blood pump parameters))

REGARDING CLAIM 6
Brown, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Brown, Breitenstein and Dukes do not explicitly disclose, however Colvin further discloses:
The method of Claim 1, further comprising transmitting the report to a clinician in a remote location (Colvin at [0167] teaches sending the report for analysis by personnel at LAN 412 (interpreted by examiner as transmitting the report to a clinician in a remote location))
REGARDING CLAIM 7
Brown, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Brown, Breitenstein and Dukes do not explicitly disclose, however Colvin further discloses:
The method of Claim 1, wherein the generated report includes a plurality of patient parameters, the plurality of patient parameters including at least one of a group consisting of a heart rate trend, a heart rate variability trend, and an aortic status trend (Colvin at [0025] teaches extracting data from a database and at [0022] teaches generating a report. [0027] teaches extracting parameters. [0029] teaches parameters from patient database (interpreted by examiner as the generated report includes a plurality of patient parameters) [0075] teaches heart rate of a patient (interpreted by examiner as the plurality of patient parameters including at least one of a group consisting of a heart rate trend)).

REGARDING CLAIMS 12 and 16
Claims 12 and 16 are analogous to Claim 1 thus Claims 12 and 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Brown further teaches remote device (Brown at [0019] teaches remote device)

REGARDING CLAIM 18
Claim 18 is analogous to Claim 2 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), in view of Dukes US (2016/0085792) and in further view of Maierhofer (US 2017/0312411).

REGARDING CLAIM 3
Brown, Colvin, Breitenstein and Dukes disclose the limitation of claim 2.
Colvin, Breitenstein and Dukes do not explicitly disclose, however Brown further discloses:
blood pump parameters from the log file (Brown at [0017] teaches parameters of blood pump (interpreted by examiner as blood pump parameters from a log file))

 further discloses:
The method of Claim 2, further comprising: determining a plurality of expected blood pump parameters; and using a blood pump trend analysis to compare the plurality of expected blood pump parameters to a plurality of blood pump parameters (Maierhofer at [0007] teaches determining a measured values or measured parameters and teaches comparing measured values with expected values (interpreted by examiner as compare the plurality of expected parameters to a plurality of parameters) corresponding to parameters. [0008] teaches values associated with blood pump and [0025] teaches a trend analysis of the compared data (interpreted by examiner as and using a blood pump trend analysis to compare the plurality of expected blood pump parameters to a plurality of blood pump parameters)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown, Colvin, Breitenstein and Dukes to incorporate blood pump trend analysis as taught by Maierhofer, with the motivation of providing a possibility to be able to determine causes for the deviation of one or more device settings and/or for the deviation of one or more user preset values from an expected value (Maierhofer at [0006]).

REGARDING CLAIM 19
Claim 19 is analogous to Claim 3 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.
Brown further teaches remote device (Brown at [0019] teaches remote device)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), , in view of Dukes US (2016/0085792), in view of Maierhofer (US 2017/0312411) and in further view of Ben-David US (2008/0161894).

REGARDING CLAIM 11
Brown, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Brown, Colvin, Breitenstein and Dukes do not explicitly disclose, however Maierhofer further discloses:
The method of Claim 1, further comprising: automatically analyzing a plurality of pump parameters; generating a pump parameter trend analysis using the plurality of pump parameters (Maierhofer at [0008] teaches values associated with blood pump and [0025] teaches a trend analysis of the compared data (interpreted by examiner as analyzing a plurality of pump parameters; generating a pump parameter trend analysis using the plurality of pump parameters); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown, Colvin, Breitenstein 

Brown, Colvin, Breitenstein, Dukes and Maierhofer do not explicitly disclose, however Ben-David discloses:
and determining a circadian cycle (Ben-David [0685] teaches determining circadian cycle).
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown, Colvin, Breitenstein, Dukes and Maierhofer to incorporate determining circadian cycle as taught by Ben-David, with the motivation of treating subjects by application of electrical signals to a selected nerve or nerve bundle, and stimulating the vagus nerve for treating heart conditions. (Ben-David at [0003]).

Claims 4, 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), in view of Dukes US (2016/0085792)  and in further view of Kitamoto (US 2003/0023340).

REGARDING CLAIM 4

Brown, Breitenstein and Dukes do not explicitly disclose, however Colvin further discloses:
The method of Claim 1, wherein the log file is one of a data log file (Colvin at [0022] teaches data of a log file (interpreted by examiner as data log file))
Brown, Colvin, Breitenstein and Dukes do not explicitly disclose, however Kitamoto further discloses:
wherein the log files is one of an alarm log file, and an event log file (Kitamoto at [0011] and [0080] teach log file associated with events (interpreted by examiner as event log file) and at [0084] teaches alarm log is al log file (interpreted by examiner as alarm log file)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown, Colvin, Breitenstein and Dukes to incorporate alarm and event log files as taught by Kitamoto, with the motivation of determining when the substrate processing apparatus causes a failure, hence the cause of the failure can be analyzed by referring to the contents recorded in the log files recorded in advance of the failure (Kitamoto at [0011]).

REGARDING CLAIM 5
Brown, Colvin, Breitenstein, Dukes and Kitamoto disclose the limitation of claim 4.
Brown, Breitenstein, Dukes and Kitamoto do not explicitly disclose, however Colvin further discloses:
(Colvin at [0022] teaches generating a report from data of a log file and at [0171] teaches parsing data from a log file and to generate a displayable report summarizing actions of a set of digital characters and/or of digital characters individually. A page (form) of a report can break down and summarize actions recorded in a log file, by digital character and/or by action category (interpreted by examiner as a report capable of having plurality of sections (summarizing actions) including data log file)).

Brown, Colvin, Breitenstein and Dukes do not explicitly disclose, however Kitamoto further discloses:
the alarm log file, and the event log file (Kitamoto at [0011] and [0080] teach log file associated with events (interpreted by examiner as event log file) and at [0084] teaches alarm log is al log file (interpreted by examiner as alarm log file)).

REGARDING CLAIMS 15 and 20
Claims 15 and 20 are analogous to Claim 5 thus Claims 15 and 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

Claims 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), in view of Dukes US (2016/0085792)  and in further view of Su (US 2014/0073890).

REGARDING CLAIM 8
Brown, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Brown, Breitenstein and Dukes do not explicitly disclose, however Colvin further discloses:
wherein the generated report includes a plurality of parameter (Colvin at [0025] teaches extracting data from a database and at [0022] teaches generating a report [0027] teaches extracting parameters (interpreted by examiner as report includes a plurality of parameter))

Colvin, Breitenstein and Dukes do not explicitly disclose, however Brown further discloses:
plurality of blood pump parameters (Brown at [0017] teaches first and second parameters of blood pump (interpreted by examiner as plurality of blood pump parameters))

Brown, Colvin, Breitenstein and Dukes do not explicitly disclose, however Su further discloses:
The method of Claim 1, a plurality of waveforms each corresponding to a parameter (Su at [0034] teaches using waveform to determine a parameter (interpreted by examiner as a plurality of waveforms each corresponding to a parameter)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown, Colvin, Breitenstein and Dukes to incorporate waveforms corresponding to a parameter as taught by Su, with the motivation of determining e a fluid responsiveness parameter representative of fluid responsiveness of the patient using the respiratory responsiveness waveform. (Su at [0011]).

REGARDING CLAIM 17
Claim 17 is analogous to Claim 8 thus Claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8. 

REGARDING CLAIM 14 
Claim 14 is analogous to Claim 8 thus Claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8. 
Su further teaches isolating a portion of at least one of the plurality of waveforms (Su at [abstract] teaches isolating a portion of the mixed waveform (interpreted by examiner as isolating a portion of at least one of the plurality of waveforms))

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), in view of Dukes US (2016/0085792) and in further view of Luciano (US 2009/0177279).

REGARDING CLAIM 9
Brown, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Brown, Colvin and Dukes do not explicitly disclose, however Breitenstein further discloses:
The method of Claim 1, wherein the generated report includes a highlighted region displaying a graph (Breitenstein at [0011] teaches report may include graph, see also figure 2b (report includes a highlighted region displaying a graph))

Brown, Colvin, Breitenstein and Dukes do not explicitly disclose, however Luciano further discloses:
a normal pulsatility graph and an abnormal pulsatility graph (Luciano at [0008] teaches a waveform such that the pulsatility is in a normal range and a schematic illustrating abnormal pulsatility (interpreted by examiner as a normal pulsatility graph and an abnormal pulsatility graph)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown, Colvin, Breitenstein and Dukes to incorporate a graph showing normal and abnormal pulsatility as taught by Luciano, with the motivation of treating several diseases and/or conditions characterized by altered/abnormal intracranial compliance, cerebral blood flow and/or intracranial pressure pulsatility/waveform, including hydrocephalus, stroke, dementia and migraine headaches, .

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), in view of Dukes US (2016/0085792) and in further view of Jacob (US 2014/0379383).

REGARDING CLAIM 10
Brown, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Brown, Breitenstein and Dukes do not explicitly disclose, however Colvin discloses:
The method of Claim 1, further comprising generating the report after receipt of the log file (Colvin at [0025] teaches data can be extracted from a database and at [0022] teaches generating a report from log file and displaying content of a report (interpreted by examiner as generating the report after receipt of the log file)).

Brown, Colvin, Breitenstein and Dukes do not explicitly disclose, however Jacob further discloses
generating the report within one to five minutes (Jacob at [0013] teaches crating report within approximately 5 minutes or less (interpreted by examiner as generating the report within one to five minutes))

prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Brown, Colvin, Breitenstein and Dukes with teaching of Jacob since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would have found it obvious to update the method of the primary, secondary and third reference to incorporate generation of a report within five minutes, as found in the fourth reference, in order to gain the commonly understood benefits of reducing processing time. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 13
Claim 13 is analogous to Claim 10 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.

Response to Arguments
Rejection under 35 U.S.C. § 112
Regarding the rejection of claims 1-20, the rejection has been withdrawn in light of the present amendments.   

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-2, 4-5, 7-8, 10-11, 13-23, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
As shown above, Claims 1, 12, and 16 have been amended to exclusively recite a "remote device in communication with the implantable blood pump, the remote device having processing circuitry configured to.. .," (emphasis added). Because the remote device, and the processing circuitry of the remote device, are exclusively defined in Claims 1, 12, and 16 to perform the recited system operations, these features certainly impose "meaningful limits" on the claimed inventions of Claims 1, 12, and 16. For example, as recited in Claim 1, the processing circuitry performs the recited operations of "automatically analyz[ing] the log file; automatically remov[ing] at least one duplicate entry from the log file; automatically extract[ing] data from the log file; and generat[ing] a report. . .," and therefore, the recited claim features are not directed towards an abstract idea. Further, because the claimed operations are being performed by the processing circuitry, certainly the claimed inventions cannot be characterized as only "managing personal behavior or interactions between people, but for the recitation of generic computer components." Accordingly, because Claims 1, 12, and 16 amount to significantly more than an abstract idea, the rejections of Claims 1, 12, and 16 under 35 U.S.C. § 101 are unsupported and a withdrawal of the rejection is respectfully requested. 
Regarding 1, the Examiner respectfully disagrees. The additional elements of a remote device having processing circuitry was analyzed as generic computer components performing an abstract idea. Analyzing data such as the log file, removing data such as duplicate entries, 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-15 and 21-25, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
Brown, Colvin and Breitenstein do not disclose or suggest “automatically remove at least one duplicate entry from the log file” as claimed in Claims 1, 12 and 16.
Regarding 2, in light of the present amendments, the Examiner has cited new art to teach the limitation of “automatically remove at least one duplicate entry from the log file.” Brown, Colvin and Breitenstein do not explicitly disclose, however Dukes at paragraph [0106] and figure 5 teaches an example of detailed log data information (which is interpreted by examiner as the 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626    

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626